DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, see pages 13-15 of the Applicant Arguments/Remarks filed on 12 September 2022, with respect to the rejections of claims 1 and 14 under 35 USC § 103 in view of Uchiyama (U.S. Pre-Grant Publication No. 2011304933) and Suzuki (U.S. Patent No. 7732978) have been fully considered and are persuasive.  Therefore, the rejections has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kataoka (U.S. Pre-Grant Publication No. 20160329837) for claim 1 and Ueda et al. (U.S. Pre-Grant Publication No. 20040108824) in view of Kataoka (U.S. Pre-Grant Publication No. 20160329837) for claim 14.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kataoka (U.S. Pre-Grant Publication No. 20160329837).
Regarding independent claim 1, Kataoka (e.g. see FIG. 1, FIG. 2, FIG. 10) discloses a vibration actuator (the vibration type actuator apparatus) comprising: a vibrator device (FIG. 1: 1); and a contact member (FIG. 1: 8) that moves relative to the vibrator device (FIG. 1: 1), wherein the vibrator device (FIG. 1: 1, 150) comprises: a plurality of vibrators (FIG. 10: vibrators having electrodes 1a, 1c, 1b, 1d) that are connected in series (vibrators having electrodes 1a, 1c are connected in series, vibrators having electrodes 1b, 1d are connected in series), and a plurality of inductors (FIG. 10: multiple coils of 7a and 7b on the secondary sides) that are connected in parallel with the plurality of vibrators (FIG. 10: vibrators having electrodes 1a, 1c, 1b, 1d), respectively.
Regarding claim 3, Kataoka (e.g. see FIG. 1, FIG. 4, FIG. 10) discloses the plurality of vibrators (vibrators having electrodes 1a, 1b, 1c, 1d) are arranged around the contact member (FIG1: 8) at approximately equal intervals and pressed to the contact member (FIG1: 8).
Regarding claim 5, Kataoka (e.g. see FIG. 10) discloses the inductors (the windings on secondary sides of transformers of 7a and 7b) that are respectively connected in parallel with the plurality of vibrators (vibrators having electrodes 1a, 1c, 1b, 1d) are connected in series.
Regarding claim 6, Kataoka (e.g. see §00 and FIG. 1) discloses at least one other vibrator device (vibration device with electrode 1e), and wherein the vibrator device and the at least one other vibrator device (vibration device with electrode 1e) are connected in parallel and contact the contact member (FIG1: 8).
Regarding claim 7, Kataoka (e.g. see §00 and FIG. 1) discloses an average of resonance frequencies of the plurality of vibrators (vibrators having electrodes 1a, 1b, 1c, 1d) falls within a predetermined frequency range (cut-off frequency).
Regarding claim 8, Kataoka (e.g. see §0195) discloses dispersion of resonance frequencies of the plurality of vibrators falls within a predetermined dispersion range (e.g. see §0195: FIG. 24C shows the characteristics exhibited when the driving frequency is swept from a frequency higher than a resonance frequency f.sub.0 to the resonance frequency f.sub.0 and when the frequency is swept from the resonance frequency f.sub.0 to the frequency higher than the resonance frequency f.sub.0. The frequency sweeping characteristics also have a dead zone and hysteresis, and the rotational speed and the substantial driving force become equal to zero at a frequency not lower than a predetermined frequency.)
Regarding claim 11, Kataoka (e.g. see FIG. 10) discloses the vibrator device (1) is provided with a transformer (transformer of 7a and 7b) at an input side.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kataoka (U.S. Pre-Grant Publication No. 20160329837) in view of Wada et al. (U.S. Patent No. 7532084).
Regarding claim 2, Kataoka does not disclose a capacitor is connected in parallel with an entire set of the plurality of inductors.
However, Wada et al. (e.g. see FIG. 1) teaches a capacitor (CA) is connected in parallel with an entire set of the plurality of inductors (L1 and L2).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the linear vibration motor of Kataoka to include “a capacitor is connected in parallel with an entire set of the plurality of inductors” as taught by Wada et al. for the purpose of matching and adjusting the impedance of the multilayer circuit substrate (e.g. see lines 45-49 of col. 3 of Wada et al.).
Since Kataoka and Wada et al. are both from the same field of endeavor (controller for vibration type device), the purpose disclosed by Wada et al. would have been recognized in the pertinent art of Kataoka.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kataoka (U.S. Pre-Grant Publication No. 20160329837) in view of Lee et al. (U.S. Pre-Grant Publication No. 20110227426).
Regarding claim 13, Kataoka does not disclose “a wire, wherein the wire is movable by the vibrator device and the contact member, which move relatively and mutually.”
However, Lee et al. (e.g. see FIGS. 2-5, §0023, §0047, §0051, §0055) teaches a wire (161), wherein the wire (161) is movable by the vibrator device (100) and the contact member (181), which move relatively and mutually.
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the linear vibration motor of Kataoka to include “a wire, wherein the wire is movable by the vibrator device and the contact member, which move relatively and mutually” as taught by Lee et al. for the purpose of preventing friction between the coil lead wire and the movable unit (e.g. see §0047 of Lee et al.).
Since Kataoka and Lee et al. are both from the same field of endeavor (controller for vibration type device), the purpose disclosed by Lee et al. would have been recognized in the pertinent art of Kataoka.
Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (U.S. Pre-Grant Publication No. 20040108824) in view of Kataoka (U.S. Pre-Grant Publication No. 20160329837).
Regarding independent claim 14, Ueda et al. (e.g. see Fig. 1) discloses a driving device (101) for a vibration actuator (100) equipped with a vibrator device (100) and a contact member (contact member of 100) that move relatively and mutually, the driving device (101) comprising: a drive signal generator (2) that generates an alternating voltage applied to the vibrator device (100); an amplitude detector (11) that detects amplitude of an electric current (Cd) flowing to the vibrator device (100); and a drive signal controller (9) that controls the alternating voltage (Vd) that the drive signal generator (2) generates according to the amplitude of the electric current (feedback to 9 from 11, 12 and 8). 
Ueda et al. does not disclose “the vibrator device comprises: a plurality of vibrators that are connected in series, and a plurality of inductors that are connected in parallel with the plurality of vibrators, respectively.”
However, Kataoka (e.g. see FIG. 10) teaches the vibrator device comprises: a plurality of vibrators (FIG. 10: vibrators having electrodes 1a, 1c, 1b, 1d) that are connected in series, and a plurality of inductors (FIG. 10: multiple coils of 7a and 7b on the secondary sides) that are connected in parallel with the plurality of vibrators (FIG. 10: vibrators having electrodes 1a, 1c, 1b, 1d), respectively.
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the linear vibration motor of Ueda et al. to include “the vibrator device comprises: a plurality of vibrators that are connected in series, and a plurality of inductors that are connected in parallel with the plurality of vibrators, respectively” as taught by Kataoka for the purpose of providing the amplifier circuit with the waveform generation circuit in order to set the amplitude of the driving voltage for driving the vibration actuator to a wide range from several volts to several hundreds volts according to the form of the piezoelectric element (e.g. see §0104 of Kataoka).
Since Ueda et al. and Kataoka are both from the same field of endeavor (controller for vibration type device), the purpose disclosed by Kataoka would have been recognized in the pertinent art of Ueda et al.
Regarding claim 17, Ueda et al. (e.g. see §0068) discloses a transformer (current transformer) is inserted between the drive signal generator (2) and the vibrator device (100).
Examiner’s Note:
In this Office Action, Examiner has cited particular figures, column numbers, paragraph numbers, and line numbers of the prior arts applied in the rejections.  However, other figures and passages of the same prior arts may anticipate the claim limitations as well.  Therefore, Applicants are respectfully requested to consider the prior arts in their entirety as potentially teaching claimed invention.
For amendment purpose, Applicants are very much appreciated for indicating the portion(s) of the specification which dictates the structure(s) relied on for proper interpretation as well as for verification and determination of the metes and bounds of the claimed invention.  Applicants’ indication of the specific figures and items of figures which represent features of the invention disclosed in the amended claims, is also expected. 
Additionally, in the event that other prior art(s) is/are provided and made of record by the Examiner as being relevant or pertinent to applicant's disclosure but not relied upon, the examiner requests that the reference(s) be considered in any subsequent amendments, as the reference(s) is also representative of the teachings of the art and may apply to the specific limitations of any newly amended claim(s).
Allowable Subject Matter
Claims 4, 9, 10, 12, 15, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to be incorporated in independent claims including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kudo (U.S. Pre-Grant Publication No. 20110298400) discloses a control apparatus of a vibration-type actuator for generating an elliptical motion of contact portions by a common alternating current signal including a frequency determining unit for setting a frequency of the alternating current signal.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





14 December 2022
/EMILY P PHAM/            Primary Examiner, Art Unit 2837